EXAMINER’S COMMENT


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/846818 filed on 4/13/2020 in which claims 1-20 are presented for examination.
Status of Claims
	Claims 1-20 are pending, of which claims 1, 10, 16 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology. The examiner recommends replacing “comprises” with “includes.”
The examiner notes that no claims invoke 35 SUC 112(f) paragraph.
Drawing
Drawings filed on 4/13/2020 is accepted by the examiner.
IDS
References cited in the IDS filed on 4/13/2020 is acknowledged by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 1, 10, and 16, the prior art of record and further search does not explicitly teach the following limitation – “obtaining metadata for at least one of: (1) a given data protection appliance, and (ii) a cluster of similar data protection appliances comprising the given data protection appliance, based at least in part on one or more similarity criteria; evaluating a plurality of first level features using the obtained metadata; evaluating at least one second level feature using at least some of the evaluated first level features; and processing (i) one or more of the first level features, and (ii) the at least one second level feature, using at least one model that provides a predicted time to complete a data protection operation with respect to data of a protected device associated with the given data protection appliance” in claims 1, 10, and 16, in view of all other limitations of claims 1, 10, and 16, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEE K SONG/Primary Examiner, Art Unit 2497